 Case 1:21-cv-00005-MN Document 34 Filed 08/23/21 Page 1 of 1 PageID #: 420




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  KAJEET, INC.,

                 Plaintiff,

         v.                                           C.A. No. 21-cv-00005-MN

  MCAFEE CORP.,                                       JURY TRIAL DEMANDED

                 Defendant.


   DEFENDANT MCAFEE CORP.’S MOTION FOR SANCTIONS UNDER RULE 11

       Defendant McAfee Corp. moves for dismissal with prejudice of the patent infringement

claims asserted by Kajeet, Inc. and for sanctions under Federal Rule of Civil Procedure 11. The

grounds for this motion are set forth in Defendant’s Brief in Support of Motion for Sanctions

Under Rule 11 submitted contemporaneously herewith.

Dated: August 23, 2021

                                             By: /s/ Susan E. Morrson
                                                 Susan E. Morrison (#4690)
                                                 FISH & RICHARDSON P.C.
                                                 222 Delaware Avenue, 17th Floor
                                                 P.O. Box 1114
                                                 Wilmington, DE 19899
                                                 Tel: (302) 652-5070
                                                 morrison@fr.com

                                                  Aamir Kazi
                                                  Christopher O. Green
                                                  Fish & Richardson P.C.
                                                  1180 Peachtree Street NE, 21st Floor
                                                  Atlanta, GA 30309
                                                  Tele: 404-724-2811
                                                  kazi@fr.com
                                                  green@fr.com

                                             ATTORNEYS FOR DEFENDANT
                                             MCAFEE CORP.
